Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2022

                                      No. 04-21-00535-CV

              TEXAS BRANDON CORPORATION, INC. and Ronald Wilson,
                                Appellants

                                                v.

 EOG, KARBUHN OIL COMPANY, Robert E. Brandt, Chad E. Brandt, Joachim K. Leicht,
                    Dick A. Tracy, and Alicat, Energy,
                                Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-03-00066-CVK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on December 2, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that counsel for appellants, John R. Chiles IV and Ronald
Wilson, file an amended notice of appeal in compliance with section 51.017(a) within ten days
from the date of this order. If appellant fails to file an amended notice of appeal within the time
provided, an order may be issued directing John R. Chiles IV and Ronald Wilson to appear and
show cause why they should not be held in contempt for failing to file the amended notice of
appeal.

       District clerk Angelica Reyes filed a notification of late record on January 19, 2022. On
February 11, 2022, Angelica Reyes filed the clerk’s record. Accordingly, we deem the clerk’s
record as timely filed.
       Court reporter Julie Verastegui filed a notification of late reporter on January 7, 2022.
On January 31, 2022, Julie Verastegui filed the reporter’s record. Accordingly, we deem her
portion of the reporter’s record as timely filed.

        Our records indicate that Liche Cavazos is also listed as a court reporter in this case. The
reporter’s record was due on January 10, 2022. We therefore ORDER Liche Cavazos to file her
portion of the reporter’s record within 30 days. If Liche is not responsible for any portion of the
record, we ORDER her to file a letter indicating so within 10 days.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court